Case 1:17-cv-09023-RA Document 75-4 Filed 07/08/20 Page 1 of 4




               Exhibit D
           Case 1:17-cv-09023-RA Document 75-4 Filed 07/08/20 Page 2 of 4




AMERICAN ARBITRATION ASSOCIATION

MACQUARIE HOLDINGS (USA), INC,                                Case No. 01-17-0007-1828

                                   Claimant,
                 v.                                           STATEMENT OF ANSWER

KHRISTINA MCLAUGHLIN,
                                   Respondent.



       Khristina McLaughlin (“McLaughlin” or “Respondent”), by and through her attorneys,

Sack & Sack LLP, as and for her Statement of Answer to the Demand for Arbitration filed by

Claimant Macquarie Holdings (USA), Inc. (“Macquarie” or “Claimant”), states and alleges as

follows:

                                         GENERAL DENIAL

       Respondent admits that Claimant brings this action for a declaratory relief seeking that

(1) Respondent has not committed any violations under the cited statutes, and (2) that any

disputes between Claimant and Respondent are subject to confidential mandatory arbitration, but

denies that Claimant is entitled to such relief. Respondent further admits that Claimant also

brings this action for breach of contract, but denies that Claimant is entitled to such relief.

Furthermore, Respondent denies that (1) she is compelled to arbitrate her discrimination and

retaliation claims under Title VII of the Civil Rights Act of 1964, the New York State Human

Rights Law, and the New York City Human Rights Law; (2) Respondent’s filing of her

Complaint in the United States District Court of the Southern District of New York constitutes a

breach of her contractual obligations to Macquarie; and (3) that McLaughlin engaged in a

consensual sexual relationship with Robert Ansell and suffered no adverse action or

discrimination as a result of that relationship.
         Case 1:17-cv-09023-RA Document 75-4 Filed 07/08/20 Page 3 of 4




        Finally, Respondent states that Macquarie is not entitled to any of the relief specified in

Claimant’s Demand for Arbitration and respectfully requests that Claimant’s claims be denied in

their entirety. Respondent reserves the right to assert such other defenses as may be appropriate.

                                 AFFIRMATIVE DEFENSES

        Without admitting any of the allegations contained in the Demand for Arbitration, and/or

assuming the burden of proof as to any of the following defenses where the law does not impose

such a burden, Respondent alleges as follows:

                                       FIRST DEFENSE

   1.       Claimant’s Demand for Arbitration fails, in whole or in part, to state a claim upon

which relief may be granted or for which damages may be awarded.

                                      SECOND DEFENSE

   2.       At all times, Respondent acted in good faith.

                                       THIRD DEFENSE

   3.       At all times, Respondent acted in compliance with the terms of any agreements she

had with Claimant.

                                      FOURTH DEFENSE

   4.       Claimant has suffered no damages as the result of any action of Respondent.

                                        FIVE DEFENSE

   5.       Respondent suffered an adverse employment action.

                                       SIXTH DEFENSE

   6.       Claimant failed to properly investigate Respondent’s claims and complaints of

discrimination and took no corrective action to immediately redress and resolve such matters.

                                     SEVENTH DEFENSE

   7.       Any and all actions taken with respect to Respondent were taken for illegitimate,


                                                 2
         Case 1:17-cv-09023-RA Document 75-4 Filed 07/08/20 Page 4 of 4




discriminatory reasons, and we directly related to Plaintiff’s gender or her invocation of rights

under Title VII of the Civil Rights Act of 1964, the New York State Human Rights Law, and/or

the New York City Human Rights Law.

                             AS TO “WHEREFORE” PROVISION

               Respondent denies that Claimant is entitled to the relief requested.

              WHEREFORE, having answered the Demand for Arbitration, Respondent

respectfully requests judgment dismissing the Demand for Arbitration in its entirety, and that

the Arbitrator award the Respondent, costs and any other and further relief the Arbitrator may

deem just and proper.


Dated: April 18, 2018
       New York, New York

                                             Respectfully submitted,

                                             SACK & SACK, LLP.

                                             /s/ Jonathan Sack

                                     By:     Jonathan S. Sack, Esq.
                                             Sack & Sack, LLP
                                             70 East 55th Street, 10th Floor
                                             New York, NY 10022
                                             (212) 702-9000
                                             Attorneys for Respondent




                                                3
